Exhibit 10.31(c)
AMENDMENT NO. 2 TO
TRANSITION AND SUCCESSION AGREEMENT
     THIS AMENDMENT NO. 2 TO TRANSITION AND SUCCESSION AGREEMENT (this
“Amendment”) is made as of this 15th day of October, 2009, by and between Mylan
Inc., a Pennsylvania corporation (the “Company”), and Daniel C. Rizzo, Jr.
(“Executive”).
     WHEREAS, the Company and Executive are parties to that certain Transition
and Succession Agreement, as amended to date (the “Agreement”); and
     WHEREAS, as permitted by Section 13(a) of the Agreement, the Company and
Executive desire to amend the Agreement upon the terms and conditions set forth
herein;
     NOW, THEREFORE, the Agreement is hereby amended as follows:
     1. The second to last sentence of Section 4(c) of the Agreement is hereby
deleted in its entirety. For the avoidance of doubt, such sentence hereby
deleted begins “Anything in this Agreement to the contrary notwithstanding . .
.”
     2. This Amendment shall be governed by, interpreted under and construed in
accordance with the laws of the Commonwealth of Pennsylvania.
     3. Except as expressly set forth herein, the terms and conditions of the
Agreement are and shall remain in full force and effect.
     IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as
of the day and year first written above.

            MYLAN INC.
      By:   /s/ Joseph F. Haggerty         Name:   Joseph F. Haggerty       
Title:   Senior Vice President and General Counsel        EXECUTIVE
      /s/ Daniel C. Rizzo, Jr.       Name: Daniel C. Rizzo, Jr.           

